Citation Nr: 1120501	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  07-35 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUE

Entitlement to an increase in the 20 percent evaluation currently assigned for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from February 1969 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision by the RO which denied an increased rating for the Veteran's diabetes mellitus.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  

REMAND

The Veteran, who receives his medical treatment through VA, contends that his diabetes is managed with insulin injections, restricted diet, and regulation of activities, and that he meets the criteria for a 40 percent evaluation.  

In the Appellant's Brief, dated in April 2011, the representative argued that the Veteran has not been examined by VA since 2005, and that the current severity of his diabetes mellitus could not be ascertained without a current examination.  The representative requested that the Board remand the appeal for a comprehensive VA examination.  In this regard, the Board notes that the Veteran has not been examined by VA during the pendency of his claim and that the most recent VA treatment report of record was for treatment nearly four years ago.  

Under the circumstances, the Board finds that the current medical evidence of record is inadequate to determine the current state of the Veteran's diabetes mellitus.  As the Veteran essentially contends his disability has progressively worsened, a VA examination is necessary.  See Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994); see also Peters v. Brown, 6 Vet. App. 540, 542 (1994), [the duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.]  

Accordingly, the claim is REMANDED to the AMC for the following action:  

1.  The AMC should take appropriate steps to obtain of all the Veteran's VA treatment records since October 2007, and associate them with the claims file.  If any records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file, and he and his representative should be so notified.  

2.  The Veteran should be afforded an appropriate VA examination to determine the nature, extent, severity and manifestations of his diabetes mellitus.  All indicated tests are to be performed.  The claims folder should be made available and reviewed by the examiner.  The examiner must state whether the Veteran's diabetes mellitus requires restricted diet and regulations of activities; and whether it involves episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalization per year or twice a month visits to a diabetic care provider.  The examiner should also indicate the number of daily injections of insulin required.  

3.  After the requested development has been completed, the AMC should readjudicate the merits of the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

